  Case: 4:20-cv-00007-DMB-JMV Doc #: 59-8 Filed: 03/16/20 1 of 5 PageID #: 972




                                EXHIBIT H
Medical Records of Inmate Larry Maxwell (showing repeated visits
          to medical clinic without receiving treatment)
       Case: 4:20-cv-00007-DMB-JMV Doc #: 59-8 Filed: 03/16/20 2 of 5 PageID #: 973

Mississippi Department of Corrections
301 North Lamar Street Jackson, MS 39201
(601) 359-5600




01/30/2020 - Appointment Rescheduling: 01/30/2020 Nurse SC; to 01/31/2020 - Not transported to Medical

Location of Care: Mississippi State Penitentiary


Date Appt rescheduled to occur: 01/31/2020
Appointment type rescheduled: Nurse SC
Appointment Rescheduled from 01/30/2020
Reason for reschedule: Not transported to Medical




01/29/2020 - Appointment Rescheduling: 01/29/2020 Nurse SC; to 01/30/2020 - Not transported to Medical

Location of Care: Mississippi State Penitentiary


Date Appt rescheduled to occur: 01/30/2020
Appointment type rescheduled: Nurse SC
       Case: 4:20-cv-00007-DMB-JMV Doc #: 59-8 Filed: 03/16/20 3 of 5 PageID #: 974

Mississippi Department of Corrections
301 North Lamar Street Jackson, MS 39201
(601) 359-5600




Appointment Rescheduled from 01/29/2020
Reason for reschedule: Not transported to Medical




01/28/2020 - Appointment Rescheduling: 01/28/2020 Nurse SC; to 01/29/2020 - Not transported to Medical

Location of Care: Mississippi State Penitentiary


Date Appt rescheduled to occur: 01/29/2020
Appointment type rescheduled: Nurse SC
Appointment Rescheduled from 01/28/2020
Reason for reschedule: Not transported to Medical




01/26/2020 - Appointment Rescheduling: 01/26/2020 Nurse SC; to 01/27/2020 - Facility Lockdown

Location of Care: Mississippi State Penitentiary


Date Appt rescheduled to occur: 01/27/2020
Appointment type rescheduled: Nurse SC
Appointment Rescheduled from 01/26/2020
Reason for reschedule: Facility Lockdown




01/25/2020 - Appointment Rescheduling: 01/25/2020 Nurse SC; to 01/26/2020 - Facility Lockdown

Location of Care: Mississippi State Penitentiary


Date Appt rescheduled to occur: 01/26/2020
Appointment type rescheduled: Nurse SC
Appointment Rescheduled from 01/25/2020
       Case: 4:20-cv-00007-DMB-JMV Doc #: 59-8 Filed: 03/16/20 4 of 5 PageID #: 975

Mississippi Department of Corrections
301 North Lamar Street Jackson, MS 39201
(601) 359-5600




09/03/2019 - Appointment Rescheduling: 09/03/2019 Nurse SC; to 09/04/2019 - Not transported to Medical

Location of Care: Mississippi State Penitentiary


Date Appt rescheduled to occur: 09/04/2019
Appointment type rescheduled: Nurse SC
Appointment Rescheduled from 09/03/2019
Reason for reschedule: Not transported to Medical
       Case: 4:20-cv-00007-DMB-JMV Doc #: 59-8 Filed: 03/16/20 5 of 5 PageID #: 976

Mississippi Department of Corrections
301 North Lamar Street Jackson, MS 39201
(601) 359-5600




________________________________________________________________________


07/28/2019 - Appointment Rescheduling: 07/28/2019 Nurse SC; to 07/29/2019 - Not transported to Medical

Location of Care: Mississippi State Penitentiary


Date Appt rescheduled to occur: 07/29/2019
Appointment type rescheduled: Nurse SC
Appointment Rescheduled from 07/28/2019
Reason for reschedule: Not transported to Medical




07/27/2019 - Appointment Rescheduling: 07/27/2019 Nurse SC; to 07/28/2019 - Not transported to Medical

Location of Care: Mississippi State Penitentiary


Date Appt rescheduled to occur: 07/28/2019
Appointment type rescheduled: Nurse SC
Appointment Rescheduled from 07/27/2019
Reason for reschedule: Not transported to Medical




07/26/2019 - Appointment Rescheduling: 07/26/2019 Nurse SC; to 07/27/2019 - Not transported to Medical

Location of Care: Mississippi State Penitentiary


Date Appt rescheduled to occur: 07/27/2019
Appointment type rescheduled: Nurse SC
Appointment Rescheduled from 07/26/2019
Reason for reschedule: Not transported to Medical
